DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the image data” in line 7. There is no antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “image data.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabitov et al. (WO 2017/070519 A1, published 27 April 2017), hereinafter referred to as Sabitov.
Regarding claim 1, Sabitov teaches an apparatus, comprising:
a memory (Sabitov [1006]: “an apparatus can include a memory and a processor operatively coupled to the memory”);
a communication interface in communication with the memory and configured to communicate via network (Sabitov [1021]: “The system 100 includes a host device 110 in communication with a database 140, a client device 150, and an image capture system 160 … in electronic communication with the database 140, the client device 150, and the image capture system 160 via a network 105”); and
a  processor in communication with the memory and the communication interface, the processor configured to receive, via the network and the communication interface from an imaging device, the image data including at least one image of a field of view of the imaging device, the imaging device broadcasting a first wireless signal within the field of view when the imaging device generates the image data (Sabitov [1028]: “The image capture system 160 can be and/or can include any suitable device or device configured to capture image data”; Sabitov [1031]: “the captured image data can be, for example ‘contextual image data.’ … send image data to the central computing device (e.g., via a wired or wireless connection”; Sabitov Fig. 5: 
the processor configured to receive, via the network and the communication interface and from a user device different from the imaging device, a second wireless signal automatically generated in response to the user device receiving the first wireless signal (Sabitov [1031]: “data associated with the context (e.g., ‘contextual data’ associated with the arena and/or the event occurring at the arena, and/or any other suitable contextual and/or metadata) from any suitable data source and/or the like; can associate the contextual data with, for example, the image data, can define a user-specific contextual image and/or user-specific contextual video stream associated with, for example a user of the client device 150; and can send the user-specific contextual image and/or user-specific contextual video stream associated with the user to the client device 150”; Sabitov [1033]: “such a peer networking session can include any number of registered client device present at a venue … the peer networking session can be automatically established based on contextual data associated with the user and/or the client device. In other instances, the peer networking session can be automatically established based on one or more users ‘checking-in’ and/or otherwise publicizing his or her presence at the venue or the like (e.g., ‘squawk’ the user’s presence)”; Sabitov [1069]: “when a contextual video stream satisfies the criterion (e.g., when the contextual video stream matches the facial image data of the user to a predetermined probability, and/or the like), the host device can automatically send the contextual video stream data to the user”),
the processor configured to determine, via facial recognition analysis, a potential presence of a user associated with the user device in the image data in response to receiving the second wireless signal from the user device and if the processor determines the user is present in the imaging data, to send the image data depicting the user to the user device (Sabitov [1027]: “a camera (e.g., an input) included in the client device 150 can be used to capture an image of a user’s face, which in turn, can be used to register facial recognition data Sabitov [1073]: “The user generated content (e.g., video stream data or the like) can be analyzed via facial recognition and/or other image analysis via the client device or a host device to determine the presence of any registered user (e.g., any user with a user profile stored in the database)”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,936,856 (S/N: 16/118,780). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an apparatus comprising a memory, a communication interface, and a processor for receiving data (e.g., “image data” in the instant application and “contextual data” in the patent – contextual data may include image data), wherein an imaging device broadcasts a first wireless signal and further receives a second wireless signal automatically generated in response to a user device receiving the first wireless signal. Both the application and patent further determines a potential presence of a user associated with the user device using a facial recognition analysis technique and send the image data depicting the user to the user device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667